UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4429



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODNEY WILSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Danville. Norman K. Moon, District Judge.
(CR-03-134)


Submitted:   November 30, 2005            Decided:   January 26, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Grady W. Donaldson, Jr., TWERY, SCHENKEL & DONALDSON, P.C.,
Lynchburg, Virginia, for Appellant.  John L. Brownlee, United
States Attorney, Donald R. Wolthuis, Assistant United States
Attorney, Michael Pattwell, Third Year Practice Law Student,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Following a jury trial, Rodney Wilson was convicted of

one count of conspiracy to distribute and possess with intent to

distribute more than fifty grams of cocaine base, in violation of

21 U.S.C. §§ 841(b)(1)(A)(iii) and 846 (2000), seven counts of

distribution or possession with intent to distribute more than five

grams of cocaine base, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(B)(iii) (2000), and one count of being a felon in possession

of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)

(2000).   Wilson appeals his convictions.           We affirm.

            Wilson     challenges    the   sufficiency       of    the    evidence

resulting   in   his    convictions.         A   defendant    challenging      the

sufficiency of the evidence “bears a heavy burden.”                United States

v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997) (citation omitted).

To   determine   if    there   was   sufficient     evidence       to    support   a

conviction, this court considers whether, taking the evidence in

the light most favorable to the Government, substantial evidence

supports the jury’s verdict.         Glasser v. United States, 315 U.S.

60, 80 (1942) (citation omitted); United States v. Wills, 346 F.3d

476, 495 (4th Cir. 2003) (citation omitted).             This court reviews

both   direct    and    circumstantial       evidence,       and    permits    the

“[G]overnment the benefit of all reasonable inferences from the

facts proven to those sought to be established.”              United States v.

Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982) (citations omitted).


                                     - 2 -
Witness credibility is solely within the province of the jury, and

this court will not reassess the credibility of testimony.                     United

States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989) (citations

omitted).     Further, the uncorroborated testimony of a single

witness may be sufficient evidence of guilt, even if the witness is

an accomplice, a co-defendant, or an informant.                   See United States

v. Wilson, 115 F.3d 1185, 1189-90 (4th Cir. 1997).

            Here, there was ample evidence on which the jury could

convict Wilson.        Wilson and his uncle operated a crack cocaine

distribution center out of a mobile home in Henry County, Virginia.

Several individuals served as intermediaries for Wilson, selling

crack cocaine from the trailer on his behalf.                     The Henry County

Sheriff’s Department, in conjunction with the Virginia State Police

Bureau of Criminal Investigations, hired a confidential informant

to purchase crack cocaine from the trailer on seven different

occasions.       In each of the seven controlled purchases, Wilson

either    directly     sold    the    crack       cocaine    to   the   confidential

informant    or    provided         the    crack     cocaine      to    one   of   his

intermediaries,        who,    in    turn,    sold      it   to   the   confidential

informant.   In August 2003, the police raided the trailer, seizing

drug paraphernalia and several firearms.

            At trial, seven Government witnesses testified against

Wilson,   each    of    whom   was    subject      to   cross-examination.         Six

witnesses testified pursuant to a plea agreement, and disclosed


                                          - 3 -
that fact to the jury.        Each of these six witnesses testified to

Wilson’s role in the conspiracy, and their roles as intermediaries

for Wilson.      The confidential informant testified in detail as to

the   seven    controlled    purchases   he    made,   as    well   as   Wilson’s

involvement in the ongoing conspiracy to sell crack cocaine.

Several witnesses testified to Wilson’s possession of firearms. It

was for the jurors to determine what weight to give each witness’s

testimony.      Drawing all inferences in favor of the Government, a

reasonable jury could conclude there was sufficient evidence to

convict Wilson beyond a reasonable doubt on all nine counts.

              Accordingly,    we   affirm     Wilson’s      convictions.*      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court, and

argument would not aid the decisional process.



                                                                         AFFIRMED




      *
      The Judgment identifies counts Six, Seven, and Eight as drug
conspiracy charges, brought under 21 U.S.C. § 846. See J.A. 504.
Counts Six, Seven, and Eight of the Superseding Indictment,
however, charged Wilson with distributing cocaine base, in
contravention of 21 U.S.C. § 841. See J.A. 26-29. By its verdict,
the jury found Wilson guilty on those counts. J.A. 483. The Clerk
of the district court should correct this typographical error.

                                    - 4 -